Title: To John Adams from C. W. F. Dumas, 28 January 1781
From: Dumas, Charles William Frederic
To: Adams, John



Lahaie 28e. Janv. 1781
Honoured & dear Sir

J’ai l’honorée vôtre du 25e., dont le contenu m’a fait grand plaisir, non seulement par l’approbation que vous donnez de vous adresser de temps en temps des Lettres pour le Congrès, mais aussi par l’entretien agréable que m’ont procuré les matieres interessantes dont elle est remplie.
Il faudra attendre, que la prise des vaisseaux des Indes Anglois près du Cap de B. E., par l’Escadre françoise, se confirme, pour la croire.
Il est apparent que le Manifeste ne paroîtra ici, qu’après la réponse de Petersbourg au Courier depêché d’ici le 29 Dec. pour donner connoissance à l’Imperatrice de celui du Roi d’Angle. et pour demander le secours de cette Princesse, &c. En attendant, il n’y a pas grand mal que cette Piece n’ait pas encore paru: on ne m’en a pas dit grand bien; et l’on espere qu’on la changera en mieux.
La Décision de la Cour d’Hollde. ne pourra avoir lieu qu’autour du milieu de Février; et l’on n’en est nullement en peine. Du reste, je pense comme vous, que toutes ces lenteurs sont mauvaises; et qu’on s’en trouvera mal.
Vos Réflexions sur la conduite que tiendront les nouveaux Alliés d’un côté, et l’Angle. de l’autre, ont beaucoup plu à un Membre des E. G., à qui je n’ai pu refuser d’en donner un Extrait en françois: car il n’entend pas l’Anglois.
Je ne perdrai pas un instant de vue les deux Objets dont vous me parlez, Monsieur: et plût-à Dieu, que je pusse dès ce moment vous inviter ici. Il faut voir le tour que prendront les choses, le. entre cette rep. et l’Angle.: 2e. entre la même et la Russie, &c. Je crois que vous avez décidé le premier de ces points, et que l’Angleterre ne se ralâchera point vis-à-vis de la rép. Je pense aussi comme vous quant à l’autre; et que l’Impce. ne peut plus reculer, mais qu’elle prendra hautement le parti de la Rep., et, par consequent, qu’il y aura guerre entre elle et l’Angle. Dans ce cas-là, et dès que cette guerre auroit éclatté, il conviendroit d’agir auprès de l’Impératrice, comme chef de l’Alliance, pour faire reconnoître l’Amérique à la fois par les 4 puissances: et mon opinion est, que cela ne seroit pas difficile alors, du moins de la part de l’Impce. Mais tant qu’il y a encore quelque possibilité à raccommoder les choses, de maniere que cette Rep. reste neutre avec les 3 Couronnes du Nord, on ne peut rien entamer de pareil. Voyons donc arriver le nouveau Courier de Petersb.; et selon le tour que prendront les choses, il ne me sera peut-être pas difficile de vous ménager une Entrevue, en lieu tiers, qui pourroit conduire plus loin.
Le second objet dépend en grande partie du premier: et la facilité à cet égard seroit infiniment plus grande, lorsqu’il existeroit un Traité d’amitié, &c.
Je suis avec le respect & l’attachement le plus sinceres, Monsieur, Votre très-humble & très-obéissant serviteur

Dumas

